Case 19-01300-5-JNC       Doc 611 Filed 09/18/20 Entered 09/18/20 12:18:04             Page 1 of
                                           10



                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                             GREENVILLE DIVISION

 IN RE:                          )
                                 )                           Case No. 19-01300-5-JNC
 CAH ACQUISITION COMPANY 6, LLC, )
 d/b/a I-70 COMMUNITY HOSPITAL,  )                           Chapter 11
                                 )
              Debtor.            )
                                 )
                                 )

   TRUSTEE’S MOTION TO CONVERT CASE FROM ONE UNDER CHAPTER 11
                     TO ONE UNDER CHAPTER 7

       NOW COMES Thomas W. Waldrep, Jr., the duly appointed Chapter 11 Trustee (the

“Trustee”) for the above captioned case, and hereby requests that the Court enter an order

converting this case from one under Chapter 11 of the United States Bankruptcy Code (the “Code”)

to one under Chapter 7 of the Code pursuant to 11 U.S.C. § 1112(b) and Rule 9014 of the Federal

Rules of Bankruptcy Procedure. In support of this Motion, the Trustee respectfully states as

follows:

                               JURISDICTION AND VENUE

       1.     This United States Bankruptcy Court for the Eastern District of North Carolina (the

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, and this matter

is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(L).

       2.     Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                    FACTUAL AND PROCEDURAL BACKGROUND

       3.     On March 21, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Chapter 11 of the Bankruptcy Code, 11 U.S.C. §§ 101, et seq.




                                               1
Case 19-01300-5-JNC       Doc 611 Filed 09/18/20 Entered 09/18/20 12:18:04                Page 2 of
                                           10



        4.     The Debtor operated I-70 Community Hospital (“I-70”), a for-profit, Critical

Access Hospital in Sweet Springs, Missouri. I-70 provided acute care, swing bed, emergency

medicine, radiology, physical rehabilitation, laboratory, and related outpatient ancillary services

to residents in Sweet Springs and in surrounding communities. I-70 closed prior to the Petition

Date.

        5.     Prior to the Petition date, creditor First Liberty Bank (“First Liberty”) made a loan

to the Debtor, which First Liberty asserts is secured by a first priority lien on the Debtor’s Real

Property. Subsequently, First Liberty filed a lawsuit against the Debtor in the Circuit Court of

Saline County, Missouri (the “State Court Action”). Additionally, First Liberty sought the

appointment of a state court receiver over the Debtor, its property, and its operations (the

“Receivership Action”).

        6.     Before the State Court Action or the Receivership action concluded, the Debtor

filed its petition. On March 29, 2019, the Court entered an order appointing the Trustee to

administer the Debtor’s estate [Dkt. No. 19].

        7.     Since commencement of the Debtor’s case, First Liberty and the Trustee litigated

numerous issues as outlined in the Trustee’s Motion for Entry of an Order Approving Mediated

Settlement Agreement Between (i) the Trustee; (ii) First Liberty Bank; and (iii) Brent King [Dkt.

No. 247].

        8.     The Court entered its Order Approving Mediated Settlement Agreement Between (i)

the Trustee; (ii) First Liberty Bank; and (iii) Brent King (the “Settlement Order”) [Doc. No. 278],

on August 30, 2019.

        9.     The Settlement Order included a drop-dead provision from the Mediated Settlement

Agreement, which after certain events were triggered, including the failure of the sale of the



                                                 2
Case 19-01300-5-JNC        Doc 611 Filed 09/18/20 Entered 09/18/20 12:18:04              Page 3 of
                                            10



Debtor’s assets to close, allowed First Liberty the right to relief from the automatic stay. In the

interim, the Trustee sought a suitable purchaser for the Debtor’s assets.

          10.   On September 30, 2019, the Trustee filed a Chapter 11 Plan of Orderly Liquidation

in the Debtor’s case. On October 17, 2019, the Trustee filed an Amended Chapter 11 Plan of

Orderly Liquidation (collectively, the “Plan”) in the Debtor’s case [Dkt. No. 340].

          11.   On November 6, 2019, the Trustee filed his Motion for Order (A) Establishing Bid

Procedures, (B) Approving Stalking Horse Bidder, (C) Approving Form and Manner of Notices,

(D) Scheduling Hearing to Consider Final Approval of Sale and Treatment of Executory Contracts

and Unexpired Leases, and (E) Granting Related Relief (the “Bidding Procedures Motion”) [Dkt.

No. 362]. On November 27, 2019, the Court entered an Order granting the Bidding Procedures

Motion [Dkt. No. 400].

          12.   On February 7, 2020, the Court entered its Order (A) Approving Sale Free and

Clear of All Liens, Claims, Interests, and Encumbrances and (B) Granting Related Relief (the

“Sale Order”) [Dkt. No. 486], whereby substantially all of the Debtor’s assets were to be sold to

Affinity Health Partners LLC (“Affinity”).

          13.   The proposed sale to Affinity was expected to close by at least May 2020. However,

Affinity was unable to obtain adequate third-party financing, and that sale did not close. The

Trustee could not find any acceptable subsequent or substitute purchaser for any of the Debtor’s

assets.

          14.   As provided in the Settlement Order, First Liberty could seek immediate relief from

the automatic stay upon the failure of the sale to timely close. On May 5, 2020 the Court entered

the Stipulated and Agreed Order Granting First Liberty Bank’s Motion for Relief from the

Automatic Stay [Dkt. No. 549], granting First Liberty relief from the automatic stay and permitting



                                                 3
Case 19-01300-5-JNC        Doc 611 Filed 09/18/20 Entered 09/18/20 12:18:04                 Page 4 of
                                            10



the bank to enforce its rights with respect to I-70’s assets. The Trustee understands that First

Liberty has concluded the foreclosure of the real property.

                           BASIS FOR THE RELIEF REQUESTED

       15.     Under Section 1112(b), on request of a party in interest, and after notice and a

hearing, the court shall convert a case under this chapter to a case under chapter 7 or dismiss a case

under this chapter, whichever is in the best interests of creditors and the estate.

       16.     In converting a case for cause under section 1112(b) “the court should remain

cognizant of the two recognized policies of chapter 11 reorganization: ‘preserving going concerns

and maximizing property available to satisfy creditors.’” In re Landmark Atl. Hess Farm, LLC,

448 B.R. 707, 713 (Bankr. D. Md. 2011) (internal citations omitted). A case may be converted or

dismissed for cause when there is no going concern of the Debtor to preserve. Carolin Corp. v.

Miller, 886 F.2d 693, 701–02 (4th Cir. 1989). Additionally, cause exists when there is no

reasonable likelihood of rehabilitation. 11 U.S.C. § 1112(b)(4)(A).

       17.     This Debtor had ceased operations before the Petition Date. While the Trustee has

made since his appointment substantial efforts to effectuate a sale and confirm a Plan, those efforts

have not succeeded.

       18.     First Liberty has foreclosed on the Debtor’s real property, leaving no going concern

value to retain and leaving no possibility of a sale for the benefit of the estate. Therefore, cause

exists to convert the Debtor’s case to one under Chapter 7 of the Code.

                                      RELIEF REQUESTED

       19.     For the reasons set forth herein the Court has cause to convert the Debtor’s case

pursuant to section 1112(b).




                                                  4
Case 19-01300-5-JNC        Doc 611 Filed 09/18/20 Entered 09/18/20 12:18:04               Page 5 of
                                            10



       20.     Because the Debtor has no operations and has no going concern value to preserve,

the Court should convert this case to one under Chapter 7. Moreover, a Chapter 7 Trustee, when

appointed, can effectively liquidate the Debtor’s remaining assets.       The Trustee believes it

appropriate for him to be appointed as Chapter 7 trustee in any converted case.

       21.     The Trustee currently has $16,306.32 on hand in this case. During the pendency of

this case First Liberty advanced $50,000 to the estate for maintenance and preservation of the

facility pursuant to the terms of the settlement agreement and Settlement Order (the “Bank Trustee

Loan”). The provisions of the Settlement Order provided, among other things, that First Liberty

would have a superpriority lien on the Debtor’s assets to secure the Bank Trustee Loan. The

Trustee also requests authority to distribute the Debtor’s cash on hand to First Liberty as a setoff

to any rights or remedies First Liberty is entitled to against the Debtor pursuant to the settlement

agreement and Settlement Order, including but not limited to repayment of the Bank Trustee Loan.

       WHEREFORE, the Trustee respectfully requests that the Court enter an Order:

       1.      Converting the Debtor’s case to Chapter 7;

       2.      Appointing an Interim Chapter 7 Trustee;

       3.      Releasing the Trustee of his duties pursuant to the Order Appointing Interim

Trustee;

       4.      Allowing the Trustee to distribute Debtor’s cash on hand as setoff of the Bank

Trustee Loan; and

       5.      For any such further relief the Court deems just and proper.




                                                 5
Case 19-01300-5-JNC     Doc 611 Filed 09/18/20 Entered 09/18/20 12:18:04       Page 6 of
                                         10



      This the 18th day of September 2020.



                                         WALDREP LLP

                                         /s/ James C. Lanik
                                         Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                         James C. Lanik (NC State Bar No. 30454)
                                         Jennifer B. Lyday (NC Bar No. 39871)
                                         101 S. Stratford Road, Suite 210
                                         Winston-Salem, NC 27104
                                         Telephone: 336-717-1440 Telefax: 336-717-1340
                                         Email: notice@waldrepllp.com

                                         Attorneys for Chapter 11 Trustee, Thomas W.
                                         Waldrep, Jr.




                                             6
Case 19-01300-5-JNC         Doc 611 Filed 09/18/20 Entered 09/18/20 12:18:04                 Page 7 of
                                             10



                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION

 IN RE:                          )
                                 )                             Case No. 19-01300-5-JNC
 CAH ACQUISITION COMPANY 6, LLC, )
 d/b/a I-70 COMMUNITY HOSPITAL,  )                             Chapter 11
                                 )
              Debtor.            )
                                 )
                                 )

                                   CERTIFICATE OF SERVICE

The undersigned does hereby certify that copies of the TRUSTEE’S MOTION TO CONVERT
CASE FROM ONE UNDER CHAPTER 11 TO ONE UNDER CHAPTER 7 were served in
accordance with the local rules via electronic service through CM/ECF upon those who have registered for
such service listed on Exhibit A on September 18, 2020.


       This the 18th day of September 2020


                                               WALDREP LLP


                                               /s/ James C. Lanik
                                               Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                               James C. Lanik (NC State Bar No. 30454)
                                               Jennifer B. Lyday (NC Bar No. 39871)
                                               101 S. Stratford Road, Suite 210
                                               Winston-Salem, NC 27104
                                               Telephone: 336-717-1440
                                               Telefax: 336-717-1340
                                               Email: notice@waldrepllp.com




                                                   7
Case 19-01300-5-JNC          Doc 611 Filed 09/18/20 Entered 09/18/20 12:18:04                       Page 8 of
                                              10


                                               EXHIBIT A
VIA CM/ECF
Rayford K. Adams, III on behalf of Debtors
Jason L. Hendren on behalf of Trustee Thomas W. Waldrep, Jr.
Rebecca F. Redwine on behalf of Trustee Thomas W. Waldrep, Jr.
Benjamin E.F.B. Waller on behalf of Trustee Thomas W. Waldrep, Jr.
James C. Lanik on behalf of Trustee Thomas W. Waldrep, Jr.
Jennifer B. Lyday on behalf of Trustee Thomas W. Waldrep, Jr.
Thomas W. Waldrep, Jr. on behalf of Trustee Thomas W. Waldrep, Jr.
Marjorie K. Lynch on behalf of Bankruptcy Administrator Marjorie K. Lynch
Brian Behr on behalf of Bankruptcy Administrator Marjorie K. Lynch
Kirstin E. Gardner on behalf of Bankruptcy Administrator Marjorie K. Lynch
Sean D. Malloy on behalf of Thomas W. Waldrep, Jr.
Micah E. Marcus on behalf of Thomas W. Waldrep, Jr.
Ryan J. Adams on behalf of Creditor Aspirar Medical Lab, LLC
Brian R. Anderson on behalf of Health Care Ombudsman Suzanne Koenig
Thomas E. Austin Jr. on behalf of Creditor Cigna Health and Life Insurance Company
Sam G. Bratton, II on behalf of Debtor CAH Acquisition Company 12, LLC, and Interested Party
Doerner, Saunders, Daniel & Anderson, LLP
E. Franklin Childress on behalf of Creditor CAH Acquisition Company 11, LLC
W. Tyler Chastain on behalf of Creditor ERx, LLC
John Paul H. Cournoyer on behalf of Creditor Sun Finance, Inc., Creditor Paul L. Nusbaum, Creditor
Steven F. White, and Interested Party Rural Community Hospitals of America, LLC
Erin K. Duffy on behalf of Interested Party Boa Vida Foundation
Dennis M. Duffy on behalf of U.S. Department of Health and Human Services, U.S. Internal Revenue
Service
Joseph Samuel Dowdy on behalf of Creditor Blue Cross Blue Sheild of North Carolina
Paul A. Fanning on behalf of Interested Party Cohesive Healthcare Management and Consulting, LLC
Jonathan E. Friesen on behalf of Creditor Wendy C. Phillips
Terri L. Gardner on behalf of Petitioning Creditor Medline Industries, Inc., Petitioning Creditor
Washington County, NC, and Petitioning Creditor Robert Venable, M.D.


                                                     8
Case 19-01300-5-JNC         Doc 611 Filed 09/18/20 Entered 09/18/20 12:18:04                    Page 9 of
                                             10


Steven A. Ginther on behalf of Creditor Missouri Department of Revenue
Lauren A. Golden, on behalf of United States Department of Health and Human Services
David J Haidt on behalf of Creditor Fairfax Healthcare Authority, Creditor First Liberty Bank, Interested
Party City of Drumright, Oklahoma, Interested Party Cohesive Healthcare Management and Consulting,
Interested Party Fairfax Healthcare Authority, Interested Party Brent King, and Other Professional C.
David Rhoades
Patricia E. Hamilton on behalf of Interested Party Brent King
Tyler E. Heffron on behalf of Interested Party City of Hillsboro, Kansas and the Public Building
Commission of Hillsboro, Kansas
William P. Janvier on behalf of Interested Party Boa Vida Foundation
Eric L. Johnson on behalf of Creditor First Capital Corporation
Pamela P. Keenan on behalf of Creditor Hitachi Capital America Corp.
Rebecca Lindahl on behalf of Affinity Health Partners, LLC
Lara S. Martin on behalf of Beckman Coulter Inc.
Katherine Montgomery McCraw on behalf of Creditor NC Dept of Health and Human Services, DHB
Christopher A. McElgunn on behalf of Interested Party Security Bank of Kansas City
Dan Nelson on behalf of Premier Speciality Network, LLC
Felton E. Parrish on behalf of Interested Party Bank of Hays, Interested Party City of Hillsboro, Kansas,
and the Public Building Commission of Hillsboro, Kansas, Interested Party Security Bank of Kansas City,
Interested Party Brent King
Nancy A. Peterman on behalf of Health Care Ombudsman Suzanne Koenig
Mathew A. Petersen on behalf of Creditor First Capital Corporation
Stephen W. Petersen on behalf of Creditor First Capital Corporation
William Walt Petitt on behalf of Creditor Complete Business Solutions Group, Inc.
Ross A. Plourde on behalf of Cohesive Healthcare Management and Consulting LLC
Michael J. Quinn on behalf of United States Department of Health and Human Services
Ethridge B. Ricks on behalf of Interested Party Rural Wellness Fairfax, Inc.
Hugh M. Robert on behalf of Transcendental Union and Love Spiritual Advancement
Ciara L. Rogers on behalf of Sherwood Partners, Inc.
Marc S. Sacks on behalf of U.S. Department of Justice
Byron L. Saintsing on behalf of Siemens Financial Services, Inc.
Brian H. Smith on behalf of Creditor Complete Business Solutions Group, Inc.


                                                    9
Case 19-01300-5-JNC          Doc 611 Filed 09/18/20 Entered 09/18/20 12:18:04                   Page 10 of
                                              10


 Wesley F. Smith on behalf of Interested Party Brent King
 John M. Sperati on behalf of Creditor Somerset Capital Group, Ltd. and Somerset Leasing Corp, XXII
 Jerry P. Spore on behalf of Creditor Stone Bank
 Jonathon O. Steen on behalf of Creditor Stone Bank
 Sharon L. Stolte on behalf of Interested Party Brent King
 Jeffrey R. Whitley on behalf of Creditor First Capital Corporation
 Kristina Marie Wesch on behalf of Interested Party First Physicians Capital Group
 Eric Winston on behalf of Interested Party Rural Wellness Fairfax, Inc.
 Nicholas Zluticky on behalf of Creditor First Liberty Bank and Interested Party Bank of Hays




                                                    10
